Citation Nr: 0310138	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative disk and 
joint disease of the cervical spine with right upper 
extremity radiculopathy, status post-fusion, claimed as 
residuals of broken bone of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, his daughter


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946.

This appeal is from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

A hearing was held in August 2000 before a veterans law judge 
whom the Chairman designated to conduct the hearing and 
decide the appeal.  38 U.S.C.A. § 7107(b), (c), (d)(1) (West 
Supp. 2002).  A transcript of the hearing is of record.  The 
presiding judge has resigned her position.  The Board will 
proceed to a decision on the case without delay to effect the 
veteran's right to another hearing before the veterans law 
judge deciding the case.  This action does not abrogate the 
veteran's right to due process, because the affirmative 
result in the appeal vitiates any potential for or taint or 
prejudice to the veteran's case.  The alternative is to delay 
the grant of the benefit the veteran seeks purely for the 
purpose of affording him another hearing only to reach the 
affirmative result after some delay that the Board is 
prepared to reach today.  This result does not comport with 
any concept or purpose of due process.

The Board remanded the issue regarding a neck injury in 
October 2000 and obtained a medical examination of the 
veteran in March 2003.


FINDINGS OF FACT

1.  The evidence for and against the veteran's claim is of 
approximately equivalent credibility and probative value.

2.  The veteran has degenerative disk and joint disease of 
the cervical spine with right upper extremity radiculopathy, 
status post-fusion, resulting from a cervical spine injury 
sustained in service.


CONCLUSION OF LAW

Degenerative disk and joint disease of the cervical spine 
with right upper extremity radiculopathy, status post-fusion, 
was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.301, 
3.303(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Whereas the evidence of record is sufficient to 
allow a complete grant of the benefits sought, any question 
whether VA discharged the specific duties or the intent of 
the VCAA is moot.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

The veteran can show entitlement to service connection with 
evidence that a disease was shown in service to be chronic 
and that he has that disease now, or he can show continuity 
of symptomatology between a current condition and a condition 
noted in service or, for certain diseases, during a 
presumptive period after service.  38 C.F.R. § 3.303(b), 
3.307, 3.309(a) (2002).  However, even lacking any of these 
proofs, service connection can be granted for a disease first 
diagnosed after service if all of the evidence, including 
that pertinent to service, shows it was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The evidence in this case is sparse.  The veteran has 
testified that he injured his neck in a jeep accident while 
serving on Okinawa during World War II.  His best 
recollection is that the event happened about July 1945.  He 
testified that he cannot now be sure of his recollection of 
the date, more than 50 years hence.  He reported that he was 
seen at a battalion aid station and then at another facility, 
the name of which he cannot remember, where he was given a 
neck brace that he wore for a time an then discontinued its 
use without further follow-up.  He now alleges that he broke 
a bone in his neck.

The veteran's Separation Qualification Record shows he was an 
automotive mechanic who service in the Asian-Pacific theater 
of operations in World War II, and that his duties included 
driving trucks to transport personnel, supplies and 
equipment.  There are no service medical records of the 
event.  The National Personnel Records Center (NPRC) has 
responded to multiple requests from VA and the veteran to 
obtain records, reporting that such records, if they ever 
existed, were probably stored among those lost in a fire at 
the center in 1973.  Morning reports from the veteran's unit 
show that the unit was on Okinawa beginning in April 1945 and 
that the veteran had medical attention on several occasions 
in May and June; these records do not reflect the reason 
treatment was sought.  The morning reports show that the 
unit's commanding officer and medical officer concurred that 
the reason he saw a doctor was incurred in the line of duty, 
whatever it was.  He apparently was not hospitalized, as the 
disposition shows his return to duty, not his transfer to a 
hospital.

The veteran has submitted lay statements from persons who 
knew him after his separation from service and who affirm 
their contemporaneous knowledge of his injury in service and 
his related complaints after service.  As an example of the 
kind of problem experienced by the veteran, a prior employer 
reported the veteran's frequent need to pause in his work 
because of pain and problems with his arm in 1954.  

The only medical record relating to the veteran's neck 
between separation and October 1981 is a December 1955 VA 
hospital report.  He sought treatment for headaches, 
reporting stiffness of the neck.  X-ray study of the cervical 
spine was normal.  There are no subsequent medical records 
relating to the veteran's neck and right arm problems until 
October 1981.  The veteran testified to earlier treatment and 
that records were unobtainable because the treating 
physicians had died or otherwise become unavailable.  One 
physician reported treating the veteran in the 1980's, but 
not since, and losing his practice records to a fire in March 
1997.

In October 1981 the veteran had cervical spine surgery 
comprising cervical laminectomy C-3 through C-7, 
foraminotomies C-6 through C-8 on the right.  In February 
1982, he had anterior cervical corpectomy of C-6 with 
vertebral body graft.  One of two undated reports of x-ray 
studies apparently done in connection with one or both of 
these procedures showed degenerative changes at C7-T1, 
thought due to old trauma.  The other x-ray report showed 
extradural defects from C3-4 and C7-T1 most likely due to 
sclerosis and osteophytic spurring probably due to old 
trauma.

In March 2003 a VA physician examined the veteran and 
reviewed the veteran's claims file in its entirety.  Upon 
this review, clinical interview and physical examination, the 
examiner diagnosed cervical spine degenerative joint and disk 
disease, status post-fusion with significant pain and 
limitation of motion as well as objective and subjective 
evidence of radiculopathy into the right upper extremity.  
The examiner opined that he agreed with the other physicians 
that had seen the veteran at VA and outside of VA that his 
cervical spine pathology and right arm radiculopathy are 
likely residuals of his injury in service.

"In weighing evidence in claims for VA benefits, when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant."  38 U.S.C.A. § 5107(b) (West 2002).  In other 
words, the preponderance of the evidence must be against a 
claim to deny it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The material question in this case is whether the reported 
jeep accident occurred.  There are no contemporaneous records 
to confirm the veteran's allegation.  When service medical 
records are known or presumed destroyed, VA's duty to 
"consider carefully the benefit-of-the-doubt rule is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The veteran testified that the accident happened while he was 
driving a jeep in a convoy to deliver it to the "front 
lines."  Although his testimony was vague, he did not say it 
happened while under fire or otherwise give the impression 
that it was while he was engaged in combat with the enemy.  
His testimony gave the distinct impression that it was a 
traffic accident related to road conditions unrelated to 
combat.  Consequently, he is not entitled to the evidentiary 
presumption that it happened that he would have as a matter 
of law if he was shown to have been in combat at the time.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2002).

Even though the veteran's alleged accident and injury are not 
presumed to have happened, the evidence shows he was an 
automobile mechanic in Okinawa at the time he alleges the 
event occurred.  In assessing the credibility of evidence and 
weighing its probative value, "due consideration must be 
given to the places, types, and circumstances" of the 
veteran's service.  38 U.S.C.A. § 1154(a) (2002).  The 
veteran's allegation of the accident and injury to his neck 
are consistent with the place, type, and circumstances of his 
service.  The lay statements report observations of the 
veteran's complaints during the years after service that 
appear consistent with the complaints that later lead him to 
seek treatment resulting in discovery of old trauma to the 
cervical spine.  Considering the place, type, and 
circumstances of the veteran's service together with the lay 
statements and the subsequent medical finding of old trauma, 
the Board finds the allegation of the jeep accident and neck 
injury credible.

The Board must reject the specific allegation of a broken 
bone in the neck.  The veteran obviously inferred that from 
the subsequent medical findings, and he is not competent to 
proffer his medical opinion as evidence.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  Nor is he competent to 
report as medical evidence what he recalls or understood a 
physician to have told him.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  However, whether his injury was a broken vertebra 
or some other trauma is not determinative of his case.

The most significant medical evidence supporting his claim is 
that two x-ray studies done for treatment purposes in 1981 or 
1982 both found evidence of old cervical trauma, and the 
March 2003 examiner concurred that the veteran's current 
pathology and the prior findings are all consistent with his 
history.

The above notwithstanding, there is also significant evidence 
against the veteran's claim.  First, there is the negative 
cervical x-ray of December 1955.  Second, the significant 
hiatus in the medical record from 1955 to 1981.  Ordinarily, 
a service record silent about a non-combat injury combined 
with 35 years of silence in the record would be strong 
evidence against a claim.  See Maxson v. Gober, 230 F. 3d 
1330 (Fed. Cir. 2000) (finder of fact considering all 
evidence correctly found hiatus in records of many years 
after service was clear and convincing evidence against the 
claim).  However, the probative value of this hiatus is 
lessened by the unavailability of medical records due to fire 
and to death of physicians who he reported treated him.

The other evidence against the claim is that there is no 
documentation that physicians other than the March 2003 VA 
examiner who found the veteran's cervical spine pathology 
related to his injury in service.  The examiner either 
obtained that information from veteran or inferred it from 
the 1981/1982 x-ray studies in light of the veteran's report 
of his history.

This misstatement, however, reduces the weight of the March 
2003 examiner's opinion.  It lacks the weight it would have 
if independent corroboration were documented.  Nonetheless; 
it does not negate the probative value of the medical 
opinion.  The VA examiner made his own review of the record 
and independently found the earlier x-ray findings of old 
cervical trauma consistent with the veteran's history and his 
current status.  The examiner stated that he read the claims 
file in its entirety.  Whereas the negative cervical x-ray 
report of December 1955 is in the claims file, the Board 
presumes the examiner read it and reached his opinion despite 
it.  The Board will not give the December 1955 report more 
weight than did a reviewing physician.

In sum, in weighing the evidence, for the veteran's claim is 
the veteran's separation record and the morning reports 
confirming his service of the type, place, and circumstances 
in which he reported the accident and neck injury occurred; 
the lay testimony; the circa 1981 or 1982 x-ray studies; and 
the March 2003 VA examiner's opinion.  Against the veteran's 
claim is the lack of documentation of the accident and 
injury, the negative December 1955 cervical x-ray report, and 
the hiatus in the record thereafter until 1981.  Taking due 
consideration of the loss of the service medical records, 
O'Hare, 1 Vet. App. at 367, these bodies of evidence are of 
approximately equal probative value, and the benefit of the 
doubt whether current cervical spine and related neurological 
pathology results from injury sustained in service is the 
veteran's.  38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for degenerative disk and joint disease of 
the cervical spine with right upper extremity radiculopathy, 
status post-fusion, claimed as residual of broken bone of the 
neck, is granted


REMAND

The Board issued a decision in October 2000 denying the claim 
for service connection for residuals of glass in the face as 
not well grounded.  Although ordinarily final, see 
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002), the RO has 
readjudicated the claim pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096 (2000); see VAOPGCPREC 3-2001.  However, the RO 
erroneously addressed the matter in a March 2002 supplemental 
statement of the case (SSOC), which constituted the veteran's 
initial notice of the rating decision.  Proper procedure 
requires issuing a letter notifying the veteran of the de 
novo decision, thus initiating the procedure enabling the 
veteran to perfect a new appeal.  38 C.F.R. § 19.31 (2002); 
see VAOPGCPREC 3-2001  8-11.

The Board construes the veteran's May 2002 statement as a 
notice of disagreement (NOD).  Consequently, the veteran must 
receive an SOC with instructions on perfecting his appeal.  
The veteran's NOD initiated an appeal from the denial of 
service connection for residuals of glass in the face, and 
the appellant must receive a statement of the case on these 
issues.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 19.26, 19.29, 19.30 (2002); Manlincon v. West, 12 Vet. 
App. 238 (1999).  The appellant must be advised of the time 
limit within which he must file a timely and adequate 
substantive appeal at the RO in order to assure appellate 
review of these issues.  See 38 U.S.C.A. § 7105(b)(1), (c)(3) 
(West 2002); 38 C.F.R. §§ 19.32, 20.200, 20.202, 20.300, 
20.301, 20.302(b), 20.303 (2002).  The issue is to be 
returned to the Board for appellate review only if a timely 
and adequate substantive appeal is filed at the RO.  The 
appellant or his representative may request a hearing Board 
Member at the RO in connection with filing a substantive 
appeal, but are not entitled to such a hearing until a 
substantive appeal has been properly filed at the RO.  38 
C.F.R. § 20.703 (2002).

Accordingly, the case is REMANDED for the following action:

Review the matter of entitlement to 
service connection for residuals of glass 
in the face as required by the regulation 
governing action upon receipt of a NOD.  
If the matter is not favorably resolved, 
provide the appellant and his 
representative a SOC with the required 
information about time and manner of 
perfecting an appeal.  38 C.F.R. § 19.26 
(2002).  Thereafter, the issue is to be 
returned to the Board if, and only if, 
the appellant perfects his appeal by 
filing a timely and adequate substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



